DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to the specification overcomes the objection to the specification.  The objection is withdrawn.
Applicant’s amendment to the claim 5 overcomes the objection to the claim.  The objection is withdrawn.
Applicant’s arguments, see pages 6-7, filed March 29, 2021, with respect to the claim interpretation under 35 USC 112(f)  have been fully considered and are persuasive.  The claim interpretation under 35 USC 112(f) has been withdrawn. 
Applicant's arguments filed March 29, 2021 regarding the claim rejection under 35 USC 102 have been fully considered but they are not persuasive.
Regarding the claim rejection of claims 1 and 13 under 35 USC 102, applicant argues on pages 7-9:
The Office Action refers to Figure 2, page 4 and section 4.1 of Wrobel as allegedly disclosing the feature of a receiver comprising a plurality of different types of analysis device each arranged to receive a selected part of the received Raman optical spectrum transmitted back from the sample. In particular, the Office Action refers to "a set of photodiodes with band-pass filters" of Wrobel. Applicant respectfully disagrees. 
Wrobel teaches the opposite of what the Office Action indicates. Indeed, Wrobel teaches specifically that an aim is to reduce the complexity of a measurement set up and so this is achieved by use entirely of photodiodes (PD) with band-pass filters replacing 
Insofar as the apparatus of Wrobel makes use of a different band-pass filter which enables each of the analysis devices to receive a signal at a specified Raman shift, the apparatus of Wrobel is not "a plurality of different types of analysis device." Instead, the analysis devices of Wrobel are all the same type of analysis device. Therefore, to be clear and to the point, Wrobel does not disclose, teach or suggest an analyte detection apparatus comprising, inter alia, "a receiver, to receive an optical Raman spectrum of radiation transmitted back from the sample in response to the received radiation from the source, wherein the receiver comprises a plurality of different types of analysis device each arranged to receive a selected part of the received.
Raman optical spectrum transmitted back from the sample," much less an analyte detection apparatus that "includes at least one of a first type of analysis device and at least one of a second different type of analysis device," as recited in amended claim 1. 
Therefore, because Wrobel does not disclose, teach or suggest each and every feature recited in amended claim 1, Wrobel cannot anticipate claim 1.
However, the examiner respectfully disagrees.  The examiner broadly, but reasonably interprets “different type of analysis device” as distinct photodiodes and distinct band-pass filters that filter different wavelength ranges.  This interpretation is reasonable as Applicant’s specification discloses, for example in Fig. 3 and paragraphs 0045-0048 of the PGP, that the analysis devices 18-1 to 18-4 are detectors and filters arranged to transmit a chosen part of the spectrum selected in dependence on its frequency.  As Wrobel, in Fig. 2, teaches a set of photodiodes (PD) with band-pass filters, each detector and filter arranged to transmit a chosen part of the spectrum selected in dependence on its frequency, the rejection of claims 1 and 13 is maintained.
Regarding the claim rejection of claim 3 under 35 USC 103, applicant argues on page 9:
Furthermore, the Office Action refers to page 8, lines 5-7 and 22-27 of Von Basum as allegedly disclosing the features of claim 1. The Office Action contends that Von Basum teaches spectral detection using different types of analysis device having different levels of resolution. Applicant respectfully disagrees. Von Basum is directed generally to a system for measuring an optical spectrum as seen in, for example, Figure 1. Von Basum has nothing to do with Raman spectroscopy. 
Page 8, lines 5-7 and 22-27 of Von Basum is a description of Figure 11. Looking at Figure 11 of Von Basum, one can see three photo detector arrays D4, D5 and D6. Page 8, lines 20-21 of Von Basum teaches that arrays D4, D5 and D6 are linear photo detector arrays having respective resolutions. Accordingly, again, Von Basum merely describes a system in which one common type of optical detector or analysis device, a photo detector array, is used albeit with a different resolution for different parts of the spectrum. Accordingly, nowhere does Basum disclose, teach or suggest the recited apparatus that includes different types of analysis device
However, the examiner respectfully disagrees.  Von Basum is merely cited to show that different photo detectors, measuring light at different spectra will have different levels of resolution.  Therefore the rejection is maintained.
Regarding the rejection of claims 8-9, the examiner withdraws the prior rejection of claims 8-9, as no reason in the prior art to render obvious having different analysis devices, wherein the analysis devices comprise a CCD-based spectrometer, a CMOS-based spectrometer, and a photodiode in the same apparatus.
Applicant’s arguments regarding the remaining claims merely restate patentability based on the parent claims 1 or 13. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 11, 13, 14, 17, and 21  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wróbel MS. Non-invasive blood glucose monitoring with Raman spectroscopy: prospects for device miniaturization. MS&E. 2016 Jan;104(1):012036., cited in IDS, hereinafter “Wrobel”.
Regarding claim 1, Wrobel discloses an analyte detection apparatus (abstract, Figs. 1-2), the apparatus comprising
a radiation source (Fig. 1, ref LS, laser) for irradiating a sample (page 3, Sec. 3.1);
a receiver (ref SP, spectrometer), to receive an optical Raman spectrum of radiation transmitted back from the sample in response to the received radiation from the source (page 3, Sec. 3.1, 3.2),
wherein the receiver comprises a plurality of different types of analysis device each arranged to receive a selected part of the received Raman optical spectrum transmitted back from the sample such that the apparatus includes at least one of a first type of analysis device and at least one of a second different type of analysis device (Fig. 2, page 4, Sec. 4.1, set of photodiodes with band-pass filters, filtering different spectrum).
Regarding claim 2, Wrobel discloses comprising one or more filtration devices arranged to filter the received optical spectrum and direct designated components to particular ones of the plurality of different types of analysis devices (Fig. 2 and page 4, Sec. 4.1, describes filters directing to various photodiodes).
Regarding claim 7, Wrobel discloses wherein the different analysis devices include at least one CCD-based spectrometer (page 3, Sec. 3.1, page 4, Sec. 4.1).
Regarding claim 11, Wrobel discloses wherein the apparatus is arranged to determine concentration of an analyte selected from the group including glucose, lactate, fatty acids, urea, carbamide, cholesterol, alcohol and hemoglobin (glucose, page 2, Sec. 3).
Regarding claim 13, Wrobel discloses a method of detecting an analyte (abstract, Fig. 1, Sec. 3), the method comprising:

receiving an optical Raman spectrum of radiation transmitted back by the sample in response to the received radiation from the source (page 3, Sec. 3.1, 3.2);
selectively coupling different parts of the received Raman spectrum to different analysis devices  including at least one of a first type of analysis device and at least one of a second different type of analysis device (Fig. 2, page 4, Sec. 4.1, set of photodiodes with band-pass filters, filtering different spectrum).
Regarding claim 14, Wrobel discloses in which the method comprises filtering the received spectrum into two or more components and coupling a first of the components to the first type of analysis device and a second of the components to the second type of analysis device (Fig. 2 and page 4, Sec. 4.1, describes different types of filters directing to various photodiodes ).
Regarding claim 17, Wrobel discloses in which the first analysis device is a CCD-based spectrometer (page 3, Sec. 3.1, page 4, Sec. 4.1).
Regarding claim 21, Wrobel discloses comprising determining the concentration of an analyte selected from the group including glucose, lactate, fatty acids, urea, carbamide, cholesterol, alcohol and hemoglobin (glucose, page 2, Sec. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel as applied to claim 1 above, and further in view of Von Basum et al. (WO 2008/026138 A2), cited in IDS, hereinafter “Von Basum”.
Regarding claim 3, Wrobel is silent regarding wherein the different types of analysis device have different levels of resolution.
However, Van Basum teaches spectral detection (abstract) including wherein the different types of analysis device have different levels of resolution (page 8, lines 5-7, 22-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Von Basum by including wherein the different types of analysis device have different levels of resolution in order to record the spectrum at the desired resolution depending on the analyte and concentration.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel as applied to claim 1 above, and further in view of Van Basum and Sellar RG, Boreman GD. Comparison of .
Regarding claim 4, Wrobel is silent regarding wherein the different types of analysis device have different levels of resolution and different levels of signal-to-noise ratio.
However, Van Basum teaches spectral detection (abstract) including wherein the different types of analysis device have different levels of resolution (page 8, lines 5-7, 22-27).
Furthermore, Sellar teaches spectral detection (abstract) including wherein the different types of analysis device have different levels of signal-to-noise ratio (pages 1614-1616, Sec. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Van Basum and Sellar by including wherein the different levels of resolution and different types of analysis device have different levels of signal-to-noise ratio in order to record the spectrum at the desired signal-to-noise ratio depending on the analyte and concentration.
Claims 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wrobel as applied to claim 1 and 2 above, and further in view Wang (US 2005/50264808), hereinafter “Wang”.
Regarding claim 5, Wrobel is silent regarding in which the one or more filtration devices include at least one tunable filtration device.
However, Wang teaches spectral detection (abstract) including in which the one or more filtration devices include at least one tunable filtration device (paragraphs [0004]-[0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Wang by including in which the one or more filtration devices include at least one tunable filtration device in order to record the spectrum at the desired wavelength depending on the analyte and concentration.
Regarding claim 6, Wrobel is silent regarding wherein the at least one tunable filtration device comprises one or more of mechanically tuned filtration devices, electrically tuned filtration devices and acousto-optically tuned filtration devices.
However, Wang teaches spectral detection (abstract) including wherein the at least one tunable filtration device comprises one or more of mechanically tuned filtration devices, electrically tuned filtration devices and acousto-optically tuned filtration devices (paragraphs [0004]-[0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Wang by including wherein the at least one tunable filtration device comprises one or more of mechanically tuned filtration devices, electrically tuned filtration devices and acousto-optically tuned filtration devices in order to efficiently tune the filters.
Regarding claim 10, Wrobel is silent regarding in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member.
However, Wang teaches spectral detection (abstract) including in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member (paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Wang by including in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member in order to disperse the light and obtain the spectrum.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel as applied to claim 13 above, and further in view of Von Basum.
Regarding claim 15, Wrobel is silent regarding comprising detecting the one or more components at different levels of resolution.
However, Van Basum teaches spectral detection (abstract) including comprising detecting the one or more components at different levels of resolution (page 8, lines 5-7, 22-27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wrobel with the teaching of Von Basum by including comprising detecting the one or more components at different levels of resolution in order to record the spectrum at the desired resolution depending on the analyte and concentration.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel as applied to claim 13 above, and further in view of Sellar.
Regarding claim 16, Wrobel is silent regarding comprising detecting the one or more components at different levels of signal-to-noise ratio.
However, Sellar teaches spectral detection (abstract) comprising detecting the one or more components at different levels of signal-to-noise ratio (pages 1614-1616, Sec. 1 and 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wrobel with the teaching of Sellar by including comprising detecting the one or more components at different levels of signal-to-noise ratio in order to record the spectrum at the desired signal-to-noise ratio depending on the analyte and concentration.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel as applied to claim 13 above.
Regarding claim 18, Wrobel is silent regarding in which the second analysis device is a CMOS-based spectrometer.
However, the examiner takes Official Notice that the substitution of a CCD-based spectrometer with a CMOS-based spectrometer is well known in the art for the advantage of faster readout by the CMOS compared to a CCD.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel as applied to claims 13 and 18 above, in further view of Le Coarer, Etienne, et al. "Wavelength-scale stationary-wave integrated Fourier-transform spectrometry." Nature Photonics 1.8 (2007): 473-478, hereinafter “Le Coarer”
Regarding claim 19, Wrobel is silent regarding in which one or more of Fourier-wave Spectrometry and Stationary Wave Integrated Fourier Transform Spectrometry are used.
However, Le Coarer teaches spectrometry including in which one or more of Fourier-wave Spectrometry and Stationary Wave Integrated Fourier Transform Spectrometry are used (pages 1-4, introduction, Results).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Wrobel with the teaching of Le Coarer by including in which one or more of Fourier-wave Spectrometry and Stationary Wave Integrated Fourier Transform Spectrometry are used in order to reduce the volume of the spectrometer, as taught by Le Coarer (abstract).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wrobel as applied to claim 1 above, and further in view Wang.
Regarding claim 20, Wrobel is silent regarding in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member.
However, Wang teaches spectral detection (abstract) including in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member (paragraph [0013]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wrobel with the teaching of Wang by including in which one or more of the selected parts of the received Raman optical spectrum is coupled to a dispersion member in order to disperse the light and obtain the spectrum.
Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an analyte detection apparatus, the apparatus comprising, among other essential elements, wherein the apparatus includes at least one CCD-based spectrometer, at least one CMOS-based spectrometer and at least one photodiode, in combination with the rest of the limitations of claim 1 and the above claim.  Claim 9 is dependent from claim 8 and therefore is also included in the allowed subject matter.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877